Woods, J.
The appellant, who had been committed to jail upon a charge of murder in the .first degree, applied to the judge of the circuit court for a writ of habeas corpus, for the purpose of obtaining an order that he be discharged, or let to bail. After hearing the evidence, the judge refused either to discharge or to let to bail, and remanded the applicant to await the action of the grand jury.
The only question made upon the record is, whether upon the evidence adduced the prisoner should have been allowed to give bail; and. under the constitution, the question resolves itself into the inquiry whether fireproof of the appellant’s guilt is evident, or the presumption strong.
We have weighed the evidence with care, and deem.it sufficient to say that in our judgment the judge of the circuit court erred in refusing to admit the accused to bail.
The order of refusal is reversed, and the matter remanded, with instructions to permit the petitioner to give bail in such reasonable sum as may be fixed by the judge of the circuit court.
The clerk is directed to certify this decision immediately.